Case 19-10844-BLS Doc 556 Filed 12/30/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 11
Achaogen, Inc. Case No. 19-10844 (BLS)
Debtor.' Re: D.I. 555

 

ORDER SHORTENING NOTICE OF DEBTOR’S MOTION FOR ENTRY OF AN
ORDER (1) APPROVING THE SALE OF THE CHINA PURCHASED
ASSETS OF THE DEBTOR TO XUANZHU (HK) BIOPHARMACEUTICAL
LIMITED FREE AND CLEAR OF LIENS, ENCUMBRANCES,

CLAIMS AND INTERESTS AND (Il) GRANTING RELATED RELIEF

Upon the motion (the “Motion to Shorten”) of the Debtor for entry of an order
shortening notice of the Debtor’s Motion for Entry of an Order (1) Approving the Sale of the
China Purchased Assets of the Debtor to Xuanzhu (HK) Biopharmaceutical Limited Free and
Clear of Liens, Encumbrances, Claims and Interests and (II) Granting Related Relief (the “Sale
Motion”); and the Court having reviewed the Motion to Shorten and the Sale Motion; this Court
having jurisdiction to consider the Motion to Shorten and the relief requested therein in
accordance with 28 U.S.C. §§ 157 and 1334; and having found that the relief requested in the
Motion to Shorten is justified under the circumstances,

IT IS HEREBY ORDERED that:

l. The Motion to Shorten is GRANTED as set forth herein.

 

The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s
mailing address for purposes of this Chapter 11 Case is 548 Market Street, #70987, San
Francisco, California 94104-5401.

Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Motion to Shorten.
Case 19-10844-BLS Doc 556 Filed 12/30/19 Page 2 of 2

2. The Sale Motion will be considered at a hearing scheduled for January 9, 2020

at 10:30 a.m. (ET).

3. Objections, if any, to the relief requested in the Sale Motion must be filed and
served so as to be received by no later than January 7, 2020 at 12:00 p-m. (ET).

4, This Court retains jurisdiction to construe and enforce the terms of this Order.

Dated bo doer Dota 30,801 1

Wilmington, Delaware

 

UNITED ANTES BANKRUPTCY JUDGE
